Title: [Diary entry: 30 September 1786]
From: Washington, George
To: 

Saturday 30th. Mercury at 67 in the Morning—78 at Noon and 75 at Night. Calm, clear and pleasant all the forenoon. In the afternoon a light breeze from the Eastward. Rid to the Mill, Meadow, and Plantations at the Ferry, Dogue run, and Muddy hole. Gathering and securing fodder at all of them. At the last the whole would be gathered, but not secured this evening. Mr. Burwell Bassett Junr. left this after Breakfast. Mr. McQuir came here to Dinner & to invite me to the Accadamical commencement in Alexandria on Thursday next.